DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-8, 10-17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language claim(s)  10 to illustrate, the claims recite(s) the limitations of receiving an indication of 
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions and fundamental economic practices, but for the recitation of generic computer components.  The claimed invention allows for user interfaces for analysis and trading of financial instruments and derivatives of financial instruments, such as options (Spec. [0002]),  which is a certain method of organizing human activity (commercial or legal interactions and fundamental economic practices). The mere nominal recitation of a display; a processor configured to execute instructions stored in a memory; and the memory storing the instructions that, when executed by the processor, cause the processor to display data, display sliders that a user can move;  receive an indication of movement of the time slider from user; receive an indication of movement of the limit slider from user, update the profit loss chart; display the updated profit/loss chart do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional elements: display a profit and loss chart …on a screen of a display.., displaying a time and a limit slider that a user can move on the same screen of a display, and display the updated profit and loss chart on a display. The displaying of information on a chart and displaying sliders are recited at a high level of generality (i.e., as a general means of displaying data). Displaying data are forms of insignificant extra-solution activity –see MPEP 2106.05(g).

 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication OIP Techs  court decision  cited in MPEP 2106.05[d][ii] indicate that the mere data gathering and outputting are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Similarly, the Rousso et al. (WO 2008/042822 A2) and Rankin et al. (US 2011/0288962) show that displaying time and limit (price) sliders that a user can move on the display are well-understood, routine and conventional functions. Accordingly, a conclusion that the displaying limitations are well understood, routine, and  conventional activities is supported under Berkheimer Option 2 and Option 3.  For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a 

	
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 4-5, 8, 10, 13-14, and 17 are rejected under 35 U.S.C. § 102 (a)(1) as unpatentable over Barrett (US 20140108293 A1),

6.	Re-Claims 1, 10: 
Barrett disclose:
A method (and related system) in a data processing for trading a derivative of a financial instrument, comprising  (Barrett [0166]:  These baskets are unique in their menu methods of composition, the computational methodologies of their weighting options, their programming assemblage processes, and their display and tracking methodologies)
displaying a profit and loss chart showing the one of: (1) a profit and (2) a loss for a trade of a derivative of the financial instrument on a screen on a display   
displaying a time slider that a user can move on the same screen on the display; (“FIG. 8 illustrates the chart of possible outcomes 360, as shown at the bottom of the web pages for the diversified basket, agricultural basket, FX basket, and interest rates basket. The chart of possible outcomes includes a vertical axis representing the profit and loss…”-[0099]; time slider on page 8 -“How long will the move take?”);
displaying a limit slider that the user can move on the same screen on the display; Fig. 8 displays Price movement slider [limit slider] on same screen as chart of profit and loss.  Note:  Applicant’s specification ¶[0085] refers to a “limit slider” as “The open limit slider 708 allows the user to define the price at which the user is willing to enter or execute a trade.” 
receiving an indication of movement of the time slider from the user; (Barrett [0064-0066]: Trader may manipulate the sliders until he finds optimum relationship between his market expectations, cash and margin requirements, his max gain/loss ratio);
updating the profit and loss chart in response to the indication of movement of the time slider from the user; (Barrett also see Fig. 12, [0114] – [0115]:  [0114] The basket profit and loss 1230 displays a chart of the profit and loss for the basket as a whole based on a time period, for example, a day, week, month, year, or since inception, as determined by the trader.  [0115] The basket orders list 1240 shows the instrument orders (both purchase and sale) that have been made using the current basket. The instrument orders 1240 include the product 1242, the instrument 1244, the 
Receiving an indication of movement of the limit slider from the user Barrett [0072]- Delta double slider 340 allows the trader to set how much of the price increase or decrease that they will capture. [0064-0066]-Trader may manipulate the sliders until he finds optimum relationship between his market expectations, cash and margin requirements, his max gain/loss ratio);
updating the profit and loss chart in response to the indication of movement of the limit slider ([0072] and  [0115] The basket orders list 1240 shows the instrument orders (both purchase and sale) that have been made using the current basket. The instrument orders 1240 include the product 1242, the instrument 1244, the type of order 1246, whether the order is to buy or sell the instrument (side) 1248, the quantity 1250, the limit price (if any) 1252, the status of the order 1254, and a details button 1256, which shows execution information for the specific order);
displaying the updated profit and loss chart on the screen on the display.  (Barrett [0114] also see Fig. 12: The basket profit and loss 1230 displays a chart of the profit and loss, profit and loss chart -[0114]; Fig. 8 (360) and possible outcomes chart shows profit and loss -[0099]).

7.	With regards to Claims 4 and 13: 
Barrett teaches displaying a range of confidence indicator on the same screen on the display,  (Barrett [0099] and [0141], also see 360 in Fig.8: FIG. 8 
 updating the range of confidence indicator in response to the indication of movement of the time slider.  (Barrett [0065] also see Fig. 3: Turning again to FIG. 3, we see that the diversified baskets page 300 includes a timing selector 350. The timing selector 350 includes a time slider 352, and a securities timing indicator 355. The timing selector 350 allows a trader to select the expected time frame for the market movement that they are attempting to capture with the basket and may range from 1 day to 1 year. Selecting a lesser time frame may allow the underlying products to be purchased more cheaply than a longer time frame due to the time-to-expiration value inherent in futures, options, and other derivatives.)



8.	With regards to Claims 5 and 14: 
Barrett further teaches:  wherein the range of confidence indicator is an arc.  (Barrett [0036] also see Fig.24: As shown in FIG. 24, as the time to expiration approaches, the spread between ATM 2430 and OTM 2420 contracts, which may make it unappealing to a trader. In one embodiment, the 14 Day to Expiration point 2410 is determined to be the point at which the trader may become unattractive. Thus, the system calculates the shortest DTE or Days to Expiration of the component instruments in a basket and makes sure it has a minimum of 14 DTE upon user chosen time horizon Basket exit date.)

9.	With regards to Claims 8 and 17: 
Barrett further teaches:  further providing a strike price indicator that the user can move on the display on same screen. (Barrett [0148]; The left slider then effectively chooses the delta, and, as above, the system processes and chooses the related option strikes that best fits the user's expectations of price movements of the underlying instruments, the cash outlay he is comfortable with, and other acceptable outputs such as margin requirement, if any, max gain/max loss ratio, and underling price movements necessary for each trade to break even.)  



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 11.	Claims 2, 3, 11, 12, 19, and 20 are rejected under  35 U.S.C. § 103 as unpatentable over Barrett (US 20140108293 A1), in view of Ferdinand (US 20130346274 A1)

12.	With regards to Claims 2 and 11:
Although Barrett  disclose  wherein the derivative is an option [0065], and that the invention can be used on various stock exchanges around the world-see [0157].  Barrett fails to explicitly disclose that the  financial instrument is a stock. Ferdinand however, discloses: wherein the derivative is an option (Ferdinand Table 4-  derivatives such as options), and the financial instrument is a stock. (Ferdinand [0106]; For example, if a user creates an issue group 1 to contain 50% of a first financial instrument (e.g., stock A) and 50% of a second financial instrument (e.g., stock B), the trading platform 100 may track these two financial instruments in a bundle to facilitate reporting based on issue group 1, not just based on stock A and stock B. Additionally, a user may have the financial instrument in two or more issue groups. When reviewing a report listing the user's current trading/risk positions, for example, the trading platform 100 can display the value of each issue group separately, even though some contain the same stocks.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ferdinand with Barrett in order to teach that the financial instrument is a stock, as taught by Ferdinand; further, it is simply a combination of known parts with predictable results; each part works independently of the other, and each works in combination identically to how it work when not combined with no new and unexpected result inherent or disclosed and in order to explicitly view a stock on a display to assess trading risk and positions. 

13.	With regards to Claims 3 and 12: 
 Barrett teaches, wherein the time slider is an expiration date slider for the expiration date of an option.  (Barrett [0065]-[0066] also see 350, 352 in Fig. 3: [0065] Turning again to FIG. 3, we see that the diversified baskets page 300 includes a timing 
[0066] Once the trader selects a time frame, the system proceeds to the next subsequent future, option, or other derivative expiration date after the selected time frame for each product in the basket and then selects the product from that expiration date for inclusion in the basket. )

14.	 Claims 6, 7, 15, 16, and 19 are rejected under  35 U.S.C. § 103 as unpatentable over Barrett (US 20140108293 A1), in view of Buck (US 20120007868 A1).
With regards to Claims 6 and 15: 
Barrett does not disclose:  modifying the profit and loss chart on the display in real-time as the user moves the time slider; however, Buck discloses:  modifying the profit and loss chart on the display in real-time as the user moves the time slider (Buck [0040]; In the preferred embodiment, a user can customize a number of regions as well as the time scales used in relation to each region on the time axis. For example, the chart interface 500 could display sliders to allow a user to segment the time axis 506 into a desired number of axis regions, or to increase/decrease a default number of regions preset for the chart interface. When the axis regions are created, a 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to combine the elements disclosed in Barrett with the elements as taught by Buck in to modify the profit and loss chart in real-time on the display as the user moves the time slider.     

15.	With regards to Claims 7 and 16: 
Barrett does not disclose:  displaying a historical data chart on the display and updating the historical data chart on the displaying in response to the indication of movement of the time slider from the user; however, Buck discloses:  displaying a historical data chart on the display and updating the historical data chart on the displaying in response to the indication of movement of the time slider from the user.  (Buck see Fig. 5 [0040]-chart interface could display sliders to allow a user to segment the time access…). 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to include an historical chart display including a time slider on the same screen as taught by Buck in order to allow a user to easily see price movements in history displayed on a historical data chart having a time slider on the same screen.   

16.	With regards to Claims 19: 

displaying a profit and loss chart showing the one of: (1) a profit and (2) a loss for a trade of a derivative of the financial instrument on a screen on a display   (Barrett derivatives-[0050]; profit and loss chart -[0114]; Fig. 8 (360) and possible outcomes chart shows profit and loss -[0099]);
displaying a time slider that a user can move on the same screen on the display; (“FIG. 8 illustrates the chart of possible outcomes 360, as shown at the bottom of the web pages for the diversified basket, agricultural basket, FX basket, and interest rates basket. The chart of possible outcomes includes a vertical axis representing the profit and loss…”-[0099]; time slider on page 8 -“How long will the move take?”);
displaying a limit slider that the user can move on the same screen on the display; Fig. 8 displays Price movement slider [limit slider] on same screen as chart of profit and loss.  Note:  Applicant’s specification ¶[0085] refers to a “limit slider” as “The open limit slider 708 allows the user to define the price at which the user is willing to enter or execute a trade.” 
displaying a range of confidence indicator on same screen; (Barrett Fig. 8 and possible outcomes, possible profit/loss ranges for percentage moves & [0065] also see Fig. 3: Turning again to FIG. 3, we see that the diversified baskets page 300 includes a timing selector 350. The timing selector 350 includes a time slider 352, and a securities timing indicator 355. The timing selector 350 allows a trader to select the expected time frame for the market movement that they are attempting to capture with the basket and may range from 1 day to 1 year. Selecting a lesser time frame may allow 
receiving an indication of movement of the time slider from the user; (Barrett [0064-0066]: Trader may manipulate the sliders until he finds optimum relationship between his market expectations, cash and margin requirements, his max gain/loss ratio);
updating the profit and loss chart in response to the indication of movement of the time slider from the user; (Barrett Figs. 3 and 8, also see Fig. 12, [0114] – [0115]:  [0114] The basket profit and loss 1230 displays a chart of the profit and loss for the basket as a whole based on a time period, for example, a day, week, month, year, or since inception, as determined by the trader.  [0115] The basket orders list 1240 shows the instrument orders (both purchase and sale) that have been made using the current basket. The instrument orders 1240 include the product 1242, the instrument 1244, the type of order 1246, whether the order is to buy or sell the instrument (side) 1248, the quantity 1250, the limit price (if any) 1252, the status of the order 1254, and a details button 1256, which shows execution information for the specific order);
displaying the updated profit and loss chart on the same screen on the display.  (Barrett, f [0114] also see Fig. 12: The basket profit and loss 1230 displays a chart of the profit and loss, profit and loss chart -[0114]; Fig. 8 (360) and possible outcomes chart shows profit and loss -[0099]).
Barrett disclose a limit slider (price slider), time slider, and profit/loss chart as in claim 7 above and as seen in Figs. 3 and 8.  Barrett do not disclose a historical data chart on the same screen on the display . Buck however, disclose displaying a historical data chart on the same screen as a time slider. Fig. 5 [0040]-chart interface could display sliders to allow a user to segment the time access...   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the systems and methods for trading, tracking, and managing configurable portfolio baskets of Barrett the ability to display a historical data chart and updating the historical data chart in response to movement by a time slider by the user as taught by Buck since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Response to Arguments
17. In response to the amendments and arguments, the rejection of claim 20 under 35 USC 103 has been withdrawn.	
In response to the amendments of claims 7, 15 and 16, the Examiner withdraws the claim objections.
In response to the amendment of claim 19, the Examiner withdraws the 35 U.S.C. § 112(b) rejection.
Applicant's remaining arguments have been fully considered but they are not persuasive.
On page 8 of the Remarks, Applicants contend that Barrett does not disclose updating the profit and loss chart in response to the indication of movement of the limit slider. The argument is not convincing.  Applicants attention is directed to Barrett, A detailed representation of the chart of possible outcomes 360 is displayed below in FIG. 8. 

    PNG
    media_image1.png
    539
    708
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    616
    902
    media_image2.png
    Greyscale


On page 8 of the Remarks, as best understood by the Examiner, Applicants argue that the present application shows a single screen that has limit slider, profit and loss chart, and time slider as well as a historical graph that move interactively with each other and are viewable to the user on the same screen and at the same time.  The applicant is referring to claims 7 and 19. As described in the rejection above and as seen in Figs. 3 and 8, Barrett discloses a single screen having a limit slider, i.e., price movement slider, a time slider, and a profit  and loss chart.  The Buck references shows a historical price/time chart regarding a security as well as the ability for the user to move the time slider on the same screen display -Fig. 5 [0040]-chart interface could display sliders to allow a user to segment the time access…

The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  a data processing system, a display, a processor configured to execute instructions stored in a memory to cause the processor 
In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 10—i.e., displaying, receiving and updating—and explains that they describe the concept of displaying information and data to a user for analysis and consideration when trading of financial instruments. The Field of Invention in the Specification ¶[0002] also, describes the invention as user interfaces for analysis and trading of financial instruments and derivatives of financial instruments. Therefore, the claimed invention falls into the certain methods of organizing human activity grouping of abstract ideas, in practical fundamental economic practices and commercial interactions.
On page 11 of the Remarks, Applicants contend that the claimed invention is not organizing human activity because it is not possible for a human to perform the activity.  The applicants argument is not persuasive because simply applying the already widespread practice of displaying trading information to a user, using charts, and manipulating the data on the charts using onscreen slider mechanisms is no more than abstract idea. The claims here are “directed to generic technology i.e., charts and onscreen slider mechanisms to view data without any  claim that the invention reflects an inventive solution to any problem in  computer technology. The Examiner' s approach here is consistent with USPTO guidance.
Applicants argue that the claimed invention describes helping a user easily understand complex interactive information which is not simply “the concept of trading 
On page 11 of the Remarks, Applicants argue that the claims recite elements or a combination of elements which “integrate the exception into a practical application of the exception” because the claimed invention is “a working system that generates revenue with a growing customer base.”   The argument is not convincing.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as is the case here.-see MPEP 2106.05(f).
On page 12 of the Remarks, Applicants argue that the claims involve a concrete physical computer or data processing system performing numerous steps not found anywhere in the prior art and therefore are patent eligible under 35 USC 101.  This argument is not convincing because simply applying the already widespread practice of using charts, sliders, etc., to display data to a user on a screen on a display is use of a Alice/Mayo framework is the search for “an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 134 S. Ct. at 2355.  The inventiveness inquiry of §101 should therefore not be confused with the separate novelty inquiry of §102 or obviousness inquiry of § 103.  A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304.
Applicant argues that the claims at issue are similar to those found in Trading Techs. Int'l, Inc. v. CQG, Inc., 2016-1616, January 18, 2017 (Fed Cir. 2017) (“Trading Techs I”). See Remarks p. 9. Applicant argues that,  the claims in Trading Techs I, were directed to trading stocks and bond and are significantly simpler than the financial derivatives in the present application and therefore are not an abstract idea and amount to significantly more.  The Examiner respectfully disagrees.  
The patent-eligible claims in Trading Techs I “require[d] a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.” 675 F. App’x at 1004. The claims here do not recite a similar “specific, structured graphical user interface”; rather, as discussed above, the claims encompass a data processing system and a generic display, a generic processor configured to execute instruction stored in the memory to that when executed perform the claimed steps and functions.   In any event, Trading Techs I is a non-precedential decision. The Federal Circuit determined in later precedential decisions that claims involving similar graphical user interfaces are directed to an abstract idea. See, e.g., Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1091-95 (Fed. Cir. 2019) (“Trading Techs II”), Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-86 (Fed. Cir. 2019) (“Trading Techs III”). Like the patent-ineligible claims in Trading Techs II and Trading Techs III, the claims here focus on the business practice of providing a user interface for analysis and trading of financial instruments and derivatives not an improvement to computer functionality or technology. See Applicant’s Spec.¶ [0002]; see also Trading Techs. II, 921 F.3d at 1093; Trading Techs. Ill, 921 F.3d at 1384.
On pages 12-13 of the Remarks, Applicant further contends that the claims at issue is a practical application of the judicial exception because the claims are similar to those found in the January 7, 2019 p. 17 of the Guidance example.  As best understood by the Examiner, the applicant is referring to Example 42 of the Guidance, “Methods for Transmission of Notification When Medical Records are Updated.” The argument is not persuasive.  As an initial matter, many of the examples in the Guidance are hypothetical and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of appeal for the Federal Circuit decisions, the examples do not carry the weight of the court decisions and therefore are non-precedential. Nonetheless, the Examiner finds no parallel between Applicants’ claims and the hypothetical, patent-eligible claim described in Example 42 on the Guidance.  The example showing the patent eligibility of claim 1 (page 18), describes that the claim as a whole integrated the method of organizing human activity into a 
Here, the claims recite a data processing system a display, and a processor comprising a memory configured to read instructions from the memory to cause the system to perform generic computer operations of displaying data, receiving data, and updating data.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On page 13 of the Remarks, Applicant argues that the claims integrate the judicial exception into a practical application because the claims recite a technological improvement including “the interactivity of the profit and loss chart and slider with the other sliders for user understanding.”  The argument is not persuasive.  In determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic data processing system, a display, a generic processor, a memory storing a computer program executable by the processor to perform the claimed method steps and system functions.  The processor, memory and 
Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,290,059 (Basu et al.)-cited for dynamic portfolio simulation tool including historical data/ranges, charts, dynamic slider bars to view different ranges on a chart, analytic focus charts, on screen price sliders 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELDA G MILEF/           Primary Examiner, Art Unit 3694